                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                               NO. 7:19-CV-6-D


UNITED STATES OF AMERICA,                                )
                                                         )
                             Plaintiff,                  )
                                                         )
                v.                                       )        ORDER
                                                         )
MORTON'S PERSONAL PROPERTY,                              )
SPECIFICALLY DESCRIBED AS:                               )
$10,500.00 IN U.S. CURRENCY;                             )
$16,590.90 IN U.S. CURRENCY;                             )
$873.45 IN U.S. CURRENCY:,                               )
A 2015 JEEP PATRIOT, ATTITUDE                            )
EDITION, VIN: 1C4NJPBA5FD191076;                         )
AND MISCELLANEOUS ELECTRONIC                             )
EQUIPMENT, AND ANY AND ALL                               )
ATTACHMENTS THEREON; AND ANY                             )
AND ALL PROCEEDS FROM THE SALE                           )
OF SAID PROPERTY,                                        )
                                                         )
                             Defendants.                 )




      Upon the joint motion of the parties for entry of an Order authorizing an

interlocutory        saleI     of   the    2015   Jeep       Patriot,   Attitude   Edition,   VIN#

1C4NJPBA5FD191076 (the ''Vehicle") pursuant to 28 U.S.C. § 2004 and Rule G(7)(b)

of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, and for good cause shown, it is, hereby ORDERED:

      1.    That the parties' joint motion for interlocutory sale of the Vehicle is

GRANTED;
      2.     That pursuant to Rule G(7)(b)(ii) and (iii), the vehicle shall be sold by an

authorized United States agency or its contractor subject to the sale procedures set

forth in 28 U.S.C. §§ 2001, 2002 and/or 2004 and the parties' joint motion for

interlocutory sale of the Vehicle; and

      3.     That pursuant to Rule G(7)(b)(iv), the proceeds of the interlocutory sale

shall be substituted for the Vehicle as a defendant in this action, shall be subject to

forfeiture in this or any related criminal forfeiture proceeding in place of the Vehicle,

and shall be held in an interest-bearing account pending entry of final judgment

and/or disposition by further order of the Court.

      SO ORDERED, this the -30_ day of November, 2019.




                                         United States District Judge




                                            2
